Citation Nr: 1412219	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-24 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to Department of Veterans Affairs (VA) death benefits.   

2.  Entitlement to an apportionment of the Veteran's VA benefits. 



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

The Veteran served on active duty from November 1942 to October 1945, from January 1946 to February 1, 1949, and from February 3, 1949 to April 1965.  The appellant is the Veteran's biological son.  This matter comes to the Board of Veterans' Appeals (Board) on appeal of an August 2010 decisional letter of the Milwaukee, Wisconsin Pension Management Center (PMC) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In March 2010, the appellant filed an application for VA Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits, seeking retroactive benefits or an apportionment of the Veteran's entitlement to VA benefits particularly during the appellant's childhood.  

2.  The Veteran is not shown to be deceased; he has not ever been in receipt of VA benefits or filed a claim for VA benefits.  

3.  The appellant was born in 1960; prior to maturity he was not established to be a helpless child of the Veteran.  


CONCLUSIONS OF LAW

1.  The claim for VA death benefits lacks legal merit.  38 U.S.C.A. §§ 1310, 1542, 5121 (West 2002).   

2.  The claim for an apportionment of the Veteran's VA benefits lacks legal merit.  38 U.S.C.A. §§ 5101, 5307 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.450, 3.451, 3.452 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims Assistance Ace of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Here, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  Therefore, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

A review of the record found that in March 2010, the appellant filed an application for VA Dependency and Indemnity Compensation (DIC), Death Pension, and Accrued Benefits (VA Form 21-534), and indicated he is seeking retroactive benefits or a retroactive apportionment of the Veteran's entitlement to VA benefits.  In the application, he indicated that he is the son of the Veteran, who is still living.  A birth certificate on file confirms that the appellant was born in 1960 and is the biological son of the Veteran.  

In a statement attached to the application, the appellant related that the Veteran and his mother met and married while serving in the military during World War II.  After the war, his mother was discharged from service, gave birth to him much later, and then died while he was still a child.  He was raised by his grandmother, who told him that his father (the Veteran) was killed in service.  He indicated that the only financial support he received as a child was from Social Security and VA through his mother's record.  He stated that it was not until after he became an adult that he learned his father was alive.  He says his current petition to the VA was for "some type of child support benefits" which should have been granted to him as a child but for the failure to the Veteran to do "his duty as a father and honorable military official to support his wife and child" during his military career.  

In subsequent statements received in July 2010, August 2010, August 2011, and September 2011, the appellant explains that he is attempting to receive the monetary benefits to which he was entitled as a child up until age 20, when he stopped going to school.  He indicated that he was not disabled or a helpless child.  He is requesting to be compensated for being the son of the Veteran, and believes there is a past due amount that is owed to him because the Veteran never provided support to him as a child.  He maintains that his claim should have been filed back in 1960 by his mother, who died in 1968.  He feels that his claim should be decided based on the laws and regulations that were applicable in the 1960s and 1970s.  

When a veteran dies from a service-connected disability, the veteran's surviving spouse, children, and parents are entitled to receive DIC.  38 U.S.C.A. § 1310.  A child of a deceased veteran is entitled to receive VA improved death pension if the veteran had qualifying service or at the time of death was receiving or entitled to receive compensation for a service-connected disability.  38 U.S.C.A. § 1542.  Upon the death of an individual receiving VA benefit payments, certain persons shall be paid the periodic monetary benefits to which the deceased was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a). 

VA law also provides that a veteran's benefits may be apportioned if a veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a).  There are two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, all or any part of the compensation or pension payable on account of any veteran may be apportioned if a veteran is not residing with his spouse or children, and a veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  The second type, or "special" apportionment, provides that where hardship is shown to exist, compensation or pension may be specially apportioned between a veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  38 C.F.R. § 3.451. 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. §  5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

With respect to the instant appeal, there is no evidence the Veteran is deceased or that he ever filed a claim for, or received, VA benefits.  The appellant was born in 1960, and prior to maturity had not established that he is a helpless child of the Veteran.  In applying the law to these facts, the Board concludes that the appellant's claims must fail.  

To establish eligibility for VA death benefits, the Veteran would have to be deceased.  As that clearly is not the case (the appellant has acknowledged that the Veteran is lives), the appellant's claim for VA death benefits lacks legal merit.  

To establish entitlement to an apportionment of the Veteran's benefits (notwithstanding that the appellant is now an adult who is not a dependent of the Veteran(i.e., helpless child), the Veteran would have to be receiving periodic VA benefits such as compensation and pension.  The record shows that the Veteran has never filed a claim for VA benefits; that he has never been determined to be entitled to (satisfied the requirements for) any particular VA benefit; and that he has never been awarded or paid VA benefits.  Consequently, there are no benefits (periodic payments) which may be apportioned, and the appellant's claim for an apportionment lacks legal merit.   

The effective date for an award of pension, compensation, or DIC to (or for) a child, is contingent upon the benefit having first been awarded, and is determined in relation to the filing of a claim.  See 38 C.F.R. §§ 3.400, 3.403.  Here, the appellant essentially seeks past due benefits covering the period of his childhood based on the Veteran's entitlement to VA benefits, which entitlement has neither been determined nor claimed.  There is simply no provision in the law or regulations authorizing an adult, non-helpless child of a veteran to receive VA benefits retroactively based on a veteran's hypothetical entitlement to VA benefits.  Accordingly, the claim for retroactive payment for benefits to which the appellant may have been entitled as a child likewise lacks legal merit.

While the Board that the appellant is sincere in his belief he is owed past due monetary assistance based on the Veteran's presumed entitlement to VA benefits, in addressing his claims the Board is bound by governing law and regulations.  Here, the statutory and regulatory criteria governing eligibility for death benefits, apportionment of VA benefits, and that a claim for a benefit must be filed by a Veteran before an apportionment of such benefit may be sought are clear and specific, and the Board is bound by them.  Where a Veteran is alive and has never filed a claim for, or been awarded or received VA benefits, there is no basis in the law upon which to grant VA death benefits or an apportionment VA benefits to which he is (or may have been) entitled.  

Where, as here, the law is dispositive, the claims must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal seeking VA death benefits is denied.  

The appeal seeking an apportionment of the Veteran's VA benefits is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


